Citation Nr: 0503202	
Decision Date: 02/08/05    Archive Date: 02/22/05	

DOCKET NO.  02-19 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the residuals of a shell fragment wound to the 
left thigh involving Muscle Groups XIII and XV. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for the entrance shell fragment wound scar of the 
left thigh. 

3.  Entitlement to an initial increased (compensable) 
evaluation of a bullet wound of the right knee.



REPRESENTATION

Appellant represented by:	New York State Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military duty from August 1942 to 
September 1945.  For service in the European Theatre during 
World War II, the veteran is noted to have participated in 
the combat campaigns in Normandy, Northern France, Central 
Europe, Rhineland, and the Ardennes.  For this service, he 
was awarded the Bronze Star Medal and two Purple Heart 
Medals, among others.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The case is now ready for appellate 
review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.  

2.  During combat service in World War II, the veteran 
sustained a left thigh through-and-through shell fragment 
wound which presently results in moderate muscle damage to 
both Muscle Groups XIII and XV, and tender/painful scars at 
both the entrance wound on the left lateral thigh and the 
exit wound at the inside thigh/groin.  



3.  During combat service in World War II, the veteran 
sustained a lacerating bullet wound to the right knee which 
results in a tender/painful scar, but without other 
impairment of the right knee muscles, nerves, or bones.  



CONCLUSIONS OF LAW

1.  The criteria for initial separate 10 percent evaluations 
for both Muscle Groups XIII and XV, representing moderate 
injuries to both muscle groups, but no higher, have been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.55, 4.56, 4,73, Diagnostic Codes 5313, 5315 (2004).

2.  The criteria for an initial evaluation in excess of 
10 percent for the shell fragment wound entrance scar of the 
lateral thigh have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801, 7802, 7803, 
7804, 7805 (2004).

3.  The criteria for an initial evaluation of 10 percent, but 
no higher, for the bullet wound residual scar of the right 
lateral knee have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 
7805 (2004).

4.  A residual shell fragment wound exit scar (of a through-
and-through wound) on the inside left thigh was incurred 
during service, and an initial 10 percent evaluation, but no 
higher, is warranted for the scar.  38 U.S.C.A. §§ 1110, 
1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 
7801, 7802, 7803, 7804, 7805 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate claims, and make reasonable efforts 
to assist claimants in obtaining evidence necessary to 
substantiate claims.

The veteran was not specifically provided VCAA notice prior 
to the initial adverse rating decision in this case.  The 
Board, however, remanded the veteran's appeal in December 
2003 to specifically address VCAA compliance as well as to 
conduct additional evidentiary development, including VA 
examinations.  All actions requested in the Board's earlier 
remand have been completed.   The Board now finds that the 
veteran has been advised of the evidence which he must 
present and the evidence which VA would collect on his 
behalf, he has been requested to submit any evidence he might 
have in his possession, and that the duties to assist and 
notify under VCAA have been satisfied.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Unfortunately, no service medical records are apparently 
available for review.  The RO, however, did collect record 
abstracts from the Surgeon General's Department which verify 
that the veteran received combat wounds during World War II 
service in Europe in August and again in December 1944.  The 
RO offered to collect any records of the veteran's private or 
VA treatment which he would identify by proper completion of 
medical release forms and the veteran did not provide any 
information for additional records to be collected.  Records 
of the veteran's more recent treatment with VA have been 
collected for review and the veteran was provided VA 
examinations which are adequate for rating purposes in July 
1998, September 2001, July 2002, and most recently in June 
2004.  All available evidence has been collected for review.  
The veteran does not argue nor does the evidence on file 
indicate that there remains any additional evidence which has 
not been collected for review.  There is no reasonable 
likelihood that any additional evidence is available for 
review.  

Service connection may be established for disabilities 
resulting from disease or injuries suffered in line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The Schedule for Rating Disabilities (Schedule) is used for 
evaluating the degree of disability in claims for disability 
compensation.  The provisions of the rating Schedule 
represent the average impairment in earning capacity 
resulting from those disabilities, as far as can be 
determined.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to absence of part or 
all of the necessary bones, joints and muscles, or associated 
structures, or through deformity, adhesions, defective 
innervation, or other pathology.  Consideration must be given 
to weakness, limitation of motion, atrophy, condition of the 
skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, disturbance of 
locomotion, interference with sitting, standing and 
weight-bearing.  38 C.F.R. § 4.45.

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, 
including 6 muscle groups for the pelvic girdle and thigh 
(Diagnostic Codes 5313 through 5318).  The combined 
evaluation of muscle groups acting upon a single unankylosed 
joint must be lower than the evaluation for unfavorable 
ankylosis of that joint (except in the case of Muscle Groups 
I and II, acting upon the shoulder).  For compensable muscle 
group injuries which are in the same anatomical region, but 
do not act on the same joint, the evaluation for the most 
severely injured muscle group will be increased by one level 
and used as the combined evaluation for the affected muscle 
groups.  38 C.F.R. § 4.55.

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue, pain, 
impairment of coordination and uncertainty of movement.  
Moderate disability of muscles involves through-and-through 
or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effect of high velocity missile, with residuals of 
debridement, or prolonged infection.  Moderately severe 
disability of muscles involves through-and-through or deep 
penetrating wound by small high velocity missile or large low 
velocity missile, with debridement, prolonged infection, or 
sloughing of soft parts, and intramuscular scarring.  
38 C.F.R. § 4.56.

Muscle Group XIII, including the biceps femoris, involves 
extension of the hip and flexion of the knee, outward and 
inward rotation of a flexed knee and synchronizing 
simultaneous flexion of the hip and knee, and extension of 
the hip and knee.  Disability of this group which is slight 
warrants a noncompensable evaluation, which is moderate 
warrants a 10 percent evaluation, and which is moderately 
severe warrants a 30 percent evaluation.  38 C.F.R. § 4.73, 
Diagnostic Code 5313.

Muscle Group XV, including the mesial thigh group, involves 
adduction of the hip, flexion of the hip, and flexion of the 
knee.  Damage to this muscle group which is slight warrants a 
noncompensable evaluation, which is moderate warrants a 
10 percent evaluation, and which is moderately severe 
warrants a 20 percent evaluation.  38 C.F.R. § 4.73, 
Diagnostic Code 5315.

Scars, other than the head, face, or neck that are deep or 
cause limitation of motion which affect areas exceeding 6 
square inches warrant a 10 percent evaluation, and which 
affect areas exceeding 12 square inches warrant a 20 percent 
evaluation.  A deep scar is one associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.

Scars other than the head, face, or neck, that are 
superficial, and do not cause limitation of motion warrant a 
10 percent evaluation only if they involve areas of 
144 square inches or greater.  38 C.F.R. § 4.118, Diagnostic 
Code 7802.

Superficial scars which are unstable where, for any reason, 
there is frequent loss of covering of the skin over the scar 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.  

Scars which are superficial and painful on examination 
warrant a 10 percent evaluation.  A superficial scar is one 
not associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  

Other scars will be rated on the limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

Analysis:  The veteran filed his initial claim for 
service-connected disability in 2001, 53 years after he was 
separated from active military service.  No service medical 
records were obtainable.  Record extracts from the Surgeon 
General's Office were available and did document that in 
August 1944, the veteran sustained a laceration wound of the 
thigh which involved debridement without closure and his days 
in an evacuation hospital were listed as five.  These records 
also note that in December 1944, the veteran was again 
wounded in the thigh with a perforating wound with a point of 
entrance and exit but without nerve or artery involvement.  
The causative agent was listed as an artillery shell 
fragment.  It was indicated that at this time the veteran was 
admitted for treatment for 26 days.  No further records of 
the veteran's treatment for these wounds at any time during 
service or for decades thereafter is available.  Records of 
the veteran's more recent treatment with VA have been 
collected for review, and there is no indication in these 
records that the veteran seeks or requires treatment for any 
of the shell fragment wound residuals at issue in this 
appeal.  

The veteran was provided a VA examination in July 1998.  The 
veteran described his wounds during service and stated that 
"the wounds are healed without incident."  There was a 
1.5-inch diameter circular scar on the lateral left thigh 
which was well healed, nontender and nonadherent.  There was 
no evidence of damage to the underlying muscleclature.  On 
the medial aspect of the left thigh, the exit wound was 2 
inches inferior to the scrotum, 1.5 inches in diameter, and 
it was well healed, nontender and nonadherent.  Lateral to 
the right knee, there was a well healed circular scar, one 
inch in diameter, which was well healed, nonadherent and 
nontender.  Aside from these three scars, "there is no 
underlying muscle or tendon damage detected."  It was 
reported that the veteran's discharge from the Army was 
regular "as opposed to medical."  During his working years 
he was a machine operator performing heavy work.  He did not 
lose any time from work due to his thigh wounds.  At present, 
the veteran had a complete left-side hemiparesis due to a 
cerebrovascular accident sustained one year earlier.  

VA examination in September 2001 noted that the veteran had 
retired as a heavy equipment operator in 1991.  The lateral 
left thigh scar was nontender, non-ulcerated and non-oozing.  
The right knee scar was nontender, non-oozing, and 
non-ulcerated.  There was no muscle defect or abnormalities 
felt beneath the tissue of the right knee.  The left upper 
posterior thigh wound was tender to palpation.  The left 
groin scar was tender to palpation and there was a palpable 
defect in the underlying muscleclature of the biceps femoris, 
that defect measuring approximately 2 centimeters.  Aside 
from the right knee scar, the right knee had no deformity, 
swelling, atrophy, swelling or tenderness.  Range of motion 
was full and muscle strength was 5/5.  The only identifiable 
muscle damage was involving the biceps femoris.  The left 
thigh through and through wound was estimated to have 
resulted in damage characterized as from moderate to 
moderately severe.  

VA examination in July 2002 included review of the veteran's 
claims folder.  It was again noted that in July 1997, he 
sustained a significant stroke with left hemiparesis and 
currently had significant functional deficits and was non-
ambulatory using an electric wheelchair and transferred via 
Hoyer lift.  The scar on the right knee was nontender and 
freely moveable.  There was no muscle defect or abnormality 
of the right knee.  The left posterior thigh scar had 
significant tenderness to palpation.  There was a left groin 
scar and also a 5 millimeter depression in this area which 
was tender to palpation.  This physician stated that the 
veteran did have some residual scar pain around the posterior 
thigh scar on the left.  Noting that the veteran had been 
significantly functional up until recently, it was his 
opinion that "most of his functional deficits currently are 
more so related to the CVA than the current shrapnel 
injury."

The veteran was most recently provided VA examination in May 
2004.  The claims folder was reviewed in conjunction with the 
examination.  The veteran reported that, despite his left 
side hemiparesis from a stroke, he continued to have "a 
sensation of some pain" in the shell fragment wound area.  
As a result of the stroke, he was totally non-weightbearing.  
Upon examination, the veteran had no movement of his left 
side.  The right knee scar was tender to palpation, but there 
was minimal depression, no oozing, draining or ulceration and 
no subcutaneous tissue loss was identified.  The right knee 
had no swelling or atrophy and the lateral collateral and 
interior and posterior cruciate ligaments were stable and 
normal.  Repetitive flexing and extending revealed no 
fatigability, weakness or incoordination.  The left lateral 
posterior thigh scar was tender to palpation as was the exit 
wound scar on the right posterior groin over the left thigh.  
The scar was otherwise not elevated, oozing or depressed and 
there was no subcutaneous tissue loss in either of the scars 
of the left thigh.  Both Muscle Groups XV and XIII, including 
the adductor magnus and biceps femoris showed some tenderness 
to deep palpation.  There was no muscle herniation and there 
was some overall atrophy secondary to disuse.  Further 
testing of the left leg could not be performed because of the 
veteran's paralysis.  There was no obvious tendon, or bone 
damage, or muscle herniation.  The physician opined that 
damage to Muscle Groups XIII and XV were estimated as from 
slight to moderately severely impaired.  

With regard to underlying muscle damage from the veteran's 
wounds, the Board finds that the veteran sustained a through-
and-through wound which entered the left lateral thigh and 
exited the inside thigh near the groin.  The most recent 
examination on file clearly reports that this penetrating 
wound impacted both Muscle Groups XIII and XV.  The RO 
assigned the veteran a single 10 percent evaluation for 
moderate injury to Muscle Group XV, and the Board concurs 
that no more than moderate muscle damage is shown to this 
muscle group, but finds that the veteran should also be 
awarded a separate 10 percent evaluation for moderate 
impairment of Muscle Group XIII as identified on VA 
examination.  Four separate VA examinations failed to result 
in identification of any clear pathology of either muscle 
group with respect to internal scarring or muscle herniation 
or prolonged infection or sloughing of soft parts or other 
objective evidence sufficient to meet or even nearly 
approximate a finding that either of these muscle groups 
might be fairly characterized as moderately severe in nature.  

This through-and-through injury is documented as a shell 
fragment, wound rather than a bullet wound, and the initial 
injury was without the affect of explosive high velocity 
missile.  There is, of course, a complete absence of any 
competent medical evidence showing a chronicity of moderately 
severe symptoms at any time from the veteran's separation 
from service and some five decades thereafter.  Although 
evaluation of this left thigh muscle injury is clearly 
impaired by reason of the veteran's complete left hemiparesis 
due to a stroke, significant muscle damage is not 
demonstrated despite four complete and thorough VA 
examinations.  It is certainly clear that the left 
hemiparesis resulting from a stroke in 1997 is itself 
entirely unrelated to any incident or injury of service, 
including the shell fragment wounds at issue in this appeal.  
Nonetheless, a through-and-through injury with muscle damage 
of any type must be evaluated as not less than a moderate 
injury for each group of muscles damaged in accordance with 
38 C.F.R. § 4.56.  Accordingly, a 10 percent evaluation is 
warranted for each muscle group identified in the clinical 
evidence, including Muscle Groups XIII and XV.  This finding 
will confirm and continue the existing 10 percent evaluation 
assigned for moderate injury to Muscle Group XV, but will 
grant the veteran a separate 10 percent evaluation for 
moderate injury to Muscle Group XIII.  Service connection for 
the residuals of this through-and-through injury has already 
been granted, and this decision simply expands the residuals 
identified.  

As discussed above, 38 C.F.R. § 4.55 provides special 
principles for combined ratings for muscle injuries.  
Specifically, 38 C.F.R. § 4.55(e) addresses compensable 
muscle group injuries which are in the same anatomical region 
but do not act on the same joint.  Here, Muscle Groups XIII 
and XV act on both the knee and hip.  Indeed, it would appear 
that § 4.55 is a limiting regulation-that is, instead of 
simply combining the rating for each muscle group, a 
typically lower combined rating will be assigned.  None of 
the special provisions of § 4.55 apply to muscle groups in 
the same anatomical region acting on the same joints.  
Regarding the application of 38 C.F.R. § 4.14, Muscle Groups 
XIII and XV, although acting on the same joints, control 
different motions of those joints.  Thus, the rule against 
pyramiding at 38 C.F.R. § 4.14 does not prohibit separate 
ratings.  

The RO granted the veteran a 10 percent compensable 
evaluation for the lateral scar of the left thigh which is 
shown to be tender or painful consistent with 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  It is clear, however, that 
this through-and-through left thigh wound also resulted in an 
exit wound on the inside of the left thigh near the scrotum 
and this scar has been identified as tender or painful to 
palpation.  Accordingly, service connection for the exit 
wound scar on the inside of the left thigh is also warranted 
with a separate 10 percent evaluation, also consistent with 
38 C.F.R. § 4.118, Diagnostic Code 7804.  

Additionally, although early VA examinations did not note the 
right knee scar to be tender or painful, the most recent 
examination clearly indicated that it was.  Thus, a separate 
10 percent evaluation is also warranted for the residual scar 
from a bullet wound to the right lateral knee consistent with 
38 C.F.R. § 4.118, Diagnostic Code 7804.  

Each of the scars identified above warrant a 10 percent 
evaluation under Diagnostic Code 7804 as being superficial 
but painful on examination.  Each of these superficial scars 
is one not associated with underlying soft tissue damage, 
other than damage to Muscle Groups XIII and XV, which are 
separately evaluated.  No higher evaluation for any or all of 
these scars is warranted as these scars are not deep and do 
not cause limitation of motion and collectively result in 
areas exceeding 12 square inches in accordance with 38 C.F.R. 
§ 4.118, Diagnostic Code 7801.  These scars collectively do 
not involve areas of 144 square inches consistent with 
38 C.F.R. § 4.118, Diagnostic Code 7802.  These scars are not 
noted to be unstable consistent with 38 C.F.R. § 4.118, 
Diagnostic Code 7803.  Finally, none of these scars are shown 
to actually result in any limitation of function of any 
affected part.  

The Board takes very seriously its duty of properly 
evaluating disability attributable to service, and this is 
especially so for wounds received in combat service.  The 
above decision confirms and continues existing 10 percent 
evaluations for one scar and one muscle group.  It adds 
separate compensable evaluations for one additional muscle 
group and two additional scars.  No higher evaluations for 
any of these individually affected areas is warranted based 
upon the competent clinical evidence on file.  The Board has 
attempted to resolve any doubt in the veteran's favor in this 
decision.  The veteran's significant service to his country 
during combat in World War II is clearly reflected in the 
awards and decorations he received at the time of his service 
separation.  It also seems clear that the veteran was able to 
pursue a civil occupation following service and to 
successfully complete such occupation until ordinary 
retirement in 1991.  In the complete absence of any clinical 
evidence showing that the veteran sought or required 
treatment for any of these injuries in the multiple decades 
following service, the Board has attempted to properly and 
fairly evaluate those injuries despite the superimposed left 
hemiparesis resulting from the veteran's stroke in 1997 which 
is unrelated to military service.





							(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for the residuals of a shell fragment wound to the left 
thigh, involving Muscle Group XV, is denied.  

Entitlement to a separate initial 10 percent evaluation for 
the residuals of a shell fragment wound to the left thigh, 
involving Muscle Group XIII, is granted.  

Entitlement to an initial evaluation in excess of 10 percent 
for the residual shell fragment entrance wound of the lateral 
left thigh is denied.

Entitlement to service connection for the residual shell 
fragment exit wound of the left inner thigh is granted, with 
an initial 10 percent evaluation assigned.  

Entitlement to an initial evaluation of 10 percent for the 
residuals of a laceration bullet wound of the right lateral 
knee is granted.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


